Citation Nr: 1750977	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for tinnitus.

3.  Entitlement to service connection for an esophageal disability. 

4.  Entitlement to service connection for a back disability. 

5.  Entitlement to service connection for a bowel disability, to include irritable bowel syndrome, to include as secondary to the service-connected residuals of an abdomen stab wound.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to May 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June of 2017, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2014); 38 C.F.R. § 20.900(c) (2016).

The issues of entitlement to service connection for a back disability and a bowel disability, to include as secondary to the service-connected stab injury residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In an unappealed February 2008 decision, the Board denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

2.  The evidence associated with the claims file subsequent to the Board's February 2008 decision is cumulative and redundant of evidence already of record at the time of that decision.

3.  The Veteran's hiatal hernia had its onset during active duty service.


CONCLUSIONS OF LAW

1.  The February 2008 Board decision, which denied service connection for bilateral hearing loss and tinnitus is final. 38 U.S.C. § 7104 (2014); 38 C.F.R. § 20.1100 (2016).

2.  The criteria for reopening of the claim seeking service connection for bilateral hearing loss are not met. 38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for reopening of the claim seeking service connection for tinnitus are not met. 38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2016).

4.  The currently diagnosed hiatal hernia was incurred in active service.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Regarding VA's duty to notify, a July 2011 pre-adjudication letter notified the Veteran of the information and evidence needed to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Accordingly, VA satisfied its duty to notify. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's VA treatment records, lay statements, private medical records, and excerpts of his service treatment records. 

A complete set of the Veteran's service treatment records have not been associated with his VA claims folder, and the NPRC indicated that these records were destroyed in a fire at the facility in 1973.  The Veteran was informed that his records were destroyed in an April 2001 letter and requested to submit any records he might have.

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit elaborated on the VA's responsibility to obtain a veteran's service records.  The Board finds, however, that in light of evidence that the records were destroyed in a fire there is no reasonable possibility that the missing records may be located or recovered, and thus no useful purpose would be served in remanding this matter for more development.

The Veteran was afforded a hearing with the undersigned Veterans Law Judge in June 2017.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

II. New and Material Claims

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO previously denied the Veteran's claim for service connection for bilateral hearing loss and tinnitus in an October 2004 rating decision.  The Veteran appealed this decision and his claim was denied by the Board in February 2008. 

In the February 2008 decision, the Board denied the Veteran's claim because the Veteran's separation examination (which was not destroyed in the NPRC fire and is of record) indicated that the Veteran did not have any hearing impairment at the time of his separation from service and there was no evidence of any hearing impairment for many years after his separation.  Although the Board recognized the Veteran's contentions that his hearing disabilities were related to his active duty service, the Board found that these statements were not sufficient to establish a link between his current disabilities and his active duty service. 

Evidence associated with the claims file following the Board's February 2008 decision includes the hearing transcript, statements from the Veteran, and medical treatment records. 

Medical records associated with the claims file following the February 2008 Board decision document the Veteran's ongoing treatment and complaints for hearing loss and tinnitus.  Although these records document the Veteran's complaints of hearing difficulties that are related to service, the records clearly note that this is the Veteran's reported self-assessment and not the opinion of a health care provider.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional").  Moreover, these records are not new and material for purposes of reopening the claim, as they do not address the question of whether the Veteran's hearing loss and tinnitus are related to his active duty service.  Medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  The United States Court of Appeals for the Federal Circuit has held that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).  Thus, none of the added medical evidence is new and material.  

With respect to the statements the Veteran made during the appeal period, to include the Notice of Disagreement, VA Form 9, and his hearing testimony, these statements are cumulative and redundant of evidence that was of record at the time of the February 2008 decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992) (explaining testimony concerning how the claimant's ankle was injured was not new as the Veteran made that assertion many years earlier).  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim seeking service connection for bilateral hearing loss and tinnitus has not been received.  As such, the February 2008 decision is not reopened.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence or evidence to reconsider the disallowed claim, the benefit-of-the-doubt doctrine is not applicable.

III. An Esophageal Disability

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The record reflects that the Veteran has been diagnosed with a hiatal hernia during the appeal period.  See, e.g., a November 2013 Upper GI Endoscopy Report.  A current disability has therefore been demonstrated.

As noted above, the Veteran's service treatment records were destroyed in a fire.  However, during an April 2003 VA examination, an examiner stated that "while on active duty in 1958, the Veteran started to experience epigastric pain.  He was evaluated by military physicians and treated with antacids.  After discharge from military service he self-treated with antacids which were not effective in controlling his symptoms.  He then began follow-up with a civilian physician and on October 14, 1994, an upper GI was performed which revealed a hiatal hernia."  Although the examiner indicated that the Veteran's in-service symptoms continued until he was finally diagnosed with a hiatal hernia, the examiner did not provide an opinion on the etiology of the Veteran's hiatal hernia. 

Similarly, although the Veteran was afforded a VA esophageal examination in November 2011, the examiner did not comment on the existence or etiology of the diagnosed hiatal hernia. 

As a layperson, the Veteran is competent to testify as to his gastrointestinal symptoms and his testimony has been very detailed and has established the history of his symptoms since service.  Although the April 2003 VA examiner did not provide an opinion on the etiology of his hiatal hernia, the report clearly indicates that the Veteran's symptoms started in service and continued until he was diagnosed in 1994 following an upper GI study.  This evidence of continuity of symptomatology tends to establish that the Veteran's current condition is the same condition that he experienced during service.  Moreover, the record does not contain any evidence suggesting that the Veteran's hiatal hernia is not related to his active duty service. 

Accordingly, after resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hiatal hernia is related to active service.  Therefore, service connection for this disorder is granted.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the Veteran's claim for service connection for bilateral hearing loss is not reopened. 

New and material evidence not having been received, the Veteran's claim for service connection for tinnitus is not reopened. 

Service connection for a hiatal hernia is granted.

REMAND

The Board finds that the remaining issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran was afforded a VA examination to determine the nature and etiology of his claimed spine disability in November 2011.  In this report, the examiner indicated that the Veteran does not, and has never been, diagnosed with a thoracolumbar spine disability.  However, the Board notes that X-ray studies of the Veteran's lumbar spine conducted in July 2014 revealed "moderate/severe disc space narrowing of L5-S1."  He was diagnosed with diagnosed with degenerative changes of the lumbar spine.  Because the record indicates that the Veteran has been diagnosed with a lumbar spine disability during the appeal period and the November 2011 VA examination is inaccurate, a new VA examination is required.

With respect to the Veteran's claimed bowel disability, although the Veteran was provided with a VA intestinal conditions examination in October 2015, the examiner did not comment on the gastrointestinal bleeding with the Veteran contends he has experienced since service.  See, e.g., the Hearing Transcript, page 15.  Moreover, during the hearing, the Veteran's representative suggested that this issue should be expanded to include irritable bowel syndrome.  Id. 

Finally, as the case is being remanded for additional development, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's lumbar spine arthritis.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed lumbar spine arthritis had causal origins in service or is otherwise related to the Veteran's active duty service.  

The examiner should accept the history of symptoms provided by the Veteran as true unless the examiner provides a rationale as to why the Veteran's recollection is affirmatively contradicted by the medical evidence. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's claimed irritable bowel syndrome and rectal bleeding.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bowel disability had causal origins in service or is otherwise related to the Veteran's active duty service.  

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that any identified bowel disability was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected abdomen stab wound residuals. 

The examiner should accept the history of symptoms provided by the Veteran as true unless the examiner provides a rationale as to why the Veteran's recollection is affirmatively contradicted by the medical evidence. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


